DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 23, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the organic light emitting display panel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because there is no reference character for the organic light emitting display panel and the actual sub pixels (the sub pixel areas vertically from 132 to 171/172/173 have reference characters SP1, SP2 and SP3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING COMMON PLANE BLACK MATRIX AND PATTERN BUFFER LAYER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US 2018/0151640 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Shim et al. teach an organic light emitting display device, comprising: an organic light emitting display panel including a plurality of sub pixels BEA/REA/GEA; a pattern buffer layer 400 disposed on the organic light emitting display panel and patterned so as to overlap at least one sub pixel of the plurality of sub pixels BEA/REA/GEA; a color filter layer 500 disposed on the pattern buffer layer 400 and including a plurality of color filters 500B/500R/500G corresponding to the plurality of sub pixels BEA/REA/GEA; and a black matrix RA/300 disposed on the same plane as the pattern buffer layer 400 and dividing each of the plurality of color filters 500B/500R/500G (Figure 2, pages 2-6, paragraphs [0038]-[0084]).
In regard to claim 2, Shim et al. teach the pattern buffer layer 400 formed of (See page 5, paragraph [0075]) an inorganic material (Figure 2, pages 2-6, paragraphs [0038]-[0084]).
In regard to claim 3, Shim et al. teach the pattern buffer layer 400 including a plurality of pattern blocks that are spaced apart from each other and each of the plurality of pattern blocks disposed so as to overlap the plurality of sub pixels BEA/REA/GEA to have an island shape (Figure 2, pages 2-6, paragraphs [0038]-[0084]). 
In regard to claim 10, Shim et al. teach the plurality of color filters 500B/500R/500G disposed on the pattern buffer layer 400 so as to correspond to the plurality of pattern blocks, respectively, and a width of each of the plurality of pattern blocks being larger (width that is at the interface of the plurality of pattern blocks and the plurality of color filters) than a width of each of the plurality of color filters 500B/500R/500G (Figure 2, pages 2-6, paragraphs [0038]-[0084]). 
In regard to claim 20, Shim et al. teach an organic light emitting display device including a plurality of sub pixels BEA/REA/GEA, comprising:  a substrate 110; a thin film transistor 120 disposed on the substrate 110; an organic light emitting element 140 disposed on the thin film transistor 140; an encapsulation layer 160 disposed on the organic light emitting element 140; and an anti-reflection layer disposed on the encapsulation layer 160, wherein the anti-reflection layer includes:  a pattern buffer layer 400 patterned so as to overlap at least one sub pixel of the plurality of sub pixels BEA/REA/GEA and including at least one open area (at 330}; a color filter layer 500 disposed on the pattern buffer layer 400; and a black matrix RA/300 disposed in the open area (at 330) (Figure 2, pages 2-6, paragraphs [0038]-[0084]). 
In regard to claim 23, Shim et al. teach the pattern buffer layer 400 including a plurality of pattern blocks disposed to be spaced apart from each other and each of the plurality of pattern blocks disposed so as to overlap each of the plurality of sub pixels BEA/REA/GEA to have an island shape (Figure 2, pages 2-6, paragraphs [0038]-[0084]).

Allowable Subject Matter
Claims 4, 13, 17, 21-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5-9 and 11-12 are objected to as being dependent upon objected claim 4.  Claims 14-16 are objected to as being dependent upon objected claim 13.  Claims 18-19 are objected to as being dependent upon objected claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chae et al. (US 2007/0145887 A1)	Chien et al. (US 2010/0136868 A1)
Fang et al. (US 2021/0359248 A1)	Kanesaka et al. (US 2002/0176039 A1)
Kim (US 2005/0140305 A1)		Kim et al. (US 2011/0073885 A1)
Luo et al. (US 2005/0007524 A1)		Nakazawa et al. (US 2014/0284590 A1)
Seong et al. (US 2019/0181385 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 25, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822